Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 1 of 42
CertifiedDocumentNumber:86552172-Page2of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 2 of 42
CertifiedDocumentNumber:86552172-Page3of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 3 of 42
CertifiedDocumentNumber:86552172-Page4of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 4 of 42
CertifiedDocumentNumber:86552172-Page5of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 5 of 42
CertifiedDocumentNumber:86552172-Page6of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 6 of 42
CertifiedDocumentNumber:86552172-Page7of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 7 of 42
CertifiedDocumentNumber:86552172-Page8of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 8 of 42
CertifiedDocumentNumber:86552172-Page9of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 9 of 42
CertifiedDocumentNumber:86552172-Page10of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 10 of 42
CertifiedDocumentNumber:86552172-Page11of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 11 of 42
CertifiedDocumentNumber:86552172-Page12of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 12 of 42
CertifiedDocumentNumber:86552172-Page13of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 13 of 42
CertifiedDocumentNumber:86552172-Page14of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 14 of 42
CertifiedDocumentNumber:86552172-Page15of15   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 15 of 42
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 16 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86552172 Total Pages: 15




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 17 of 42

                                                                     2019-54467 / Court: 189
CertifiedDocumentNumber:86552173-Page1of1
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 18 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86552173 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 19 of 42

                                                                     2019-54467 / Court: 189
CertifiedDocumentNumber:86552174-Page1of1
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 20 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86552174 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 21 of 42

                                                                                 =               = V
CertifiedDocumentNumber:86552175-Page1of2
CertifiedDocumentNumber:86552175-Page2of2   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 22 of 42
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 23 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86552175 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86603520-Page1of2   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 24 of 42
CertifiedDocumentNumber:86603520-Page2of2   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 25 of 42
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 26 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86603520 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86642832-Page1of1   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 27 of 42
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 28 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86642832 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:86936346-Page1of2   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 29 of 42
CertifiedDocumentNumber:86936346-Page2of2   Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 30 of 42
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 31 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        86936346 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
ase 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 32 of 4
  CertifiedDocumentNumber:87023098-Page1of2
ase 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 33 of 4
  CertifiedDocumentNumber:87023098-Page2of2
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 34 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        87023098 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 35 of 42                                9/9/2019 8:59 AM
                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                        Envelope No. 36619568
                                                                                                                                                          By: Ozuqui Quintanilla
                                                                                                                                                        Filed: 9/9/2019 8:59 AM

                                                                                         CAUSE NO. 2019-54467
                                                     MIDTOWN CORNER DBA H-T                                §              IN THE DISTRICT COURT
                                                     INVESTMENT CORPORATION                                §
                                                                                                           §
                                                     VS.                                                   §             189TH JUDICIAL DISTRICT
                                                                                                           §
                                                     ACCEPTANCE INDEMNITY INSURANCE                        §
                                                     COMPANY                                               §             HARRIS COUNTY, TEXAS

                                                            DEFENDANT ACCEPTANCE INDEMNITY INSURANCE COMPANY’S
                                                                             ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW ACCEPTANCE INDEMNITY INSURANCE COMPANY, Defendant in

                                                    the above-styled and numbered cause, and make and files this, its Original Answer in reply to

                                                    Plaintiff’s Petition, and for such answer would respectfully show unto the Court the following:

                                                                                                      1.

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiff’s Petition and demands strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                           Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiff’s claim. Without limiting the foregoing, Defendant denies that

                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as
Certified Document Number: 87025457 - Page 1 of 4




                                                    required prior to Plaintiff bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                           Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                        Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 36 of 42



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                     4.

                                                            Additionally, the insurance policy pertaining to the claims asserted by the Plaintiff include

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own disinterested appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Compliance with the

                                                    appraisal process is a condition precedent to any suit against Defendant insurance company.

                                                    Defendant insurance company was deprived of the opportunity to invoke the appraisal clause prior

                                                    to suit. Further, the lawsuit prevented Defendant insurance company from attempting to resolve

                                                    the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                     5.

                                                            Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives
Certified Document Number: 87025457 - Page 2 of 4




                                                    actual notice to Plaintiff that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.



                                                    MIDTOWN/AIIC – D OA - PAGE 2 OF 4
                                                        Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 37 of 42



                                                                                                        6.

                                                                                              Requests for Disclosure

                                                            At the time required by law or the Rules, the Defendant requests the Plaintiff to respond to

                                                    all of the matters in TRCP 194.2.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiff not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,

                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West _______
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832

                                                                                                             ATTORNEY FOR DEFENDANT ACCEPTANCE
                                                                                                             INDEMNITY INSURANCE COMPANY
Certified Document Number: 87025457 - Page 3 of 4




                                                    MIDTOWN/AIIC – D OA - PAGE 3 OF 4
                                                        Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 38 of 42



                                                                                        CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 9th day of September, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Chad T. Wilson
                                                    Patrick C. McGinnis
                                                    Chad T. Wilson Law Firm, PLLC
                                                    Email: eservice@cwilsonlaw.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West           .
                                                                                                         Mikell A. West
Certified Document Number: 87025457 - Page 4 of 4




                                                    MIDTOWN/AIIC – D OA - PAGE 4 OF 4
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 39 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        87025457 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 40 of 42                             9/9/2019 8:59 AM
                                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                                     Envelope No. 36619568
                                                                                                                                                       By: Ozuqui Quintanilla
                                                                                                                                                     Filed: 9/9/2019 8:59 AM



                                                                                         CAUSE NO. 2019-54467
                                                     MIDTOWN CORNER DBA H-T                           §                 IN THE DISTRICT COURT
                                                     INVESTMENT CORPORATION                           §
                                                                                                      §
                                                     VS.                                              §                189TH JUDICIAL DISTRICT
                                                                                                      §
                                                     ACCEPTANCE INDEMNITY INSURANCE                   §
                                                     COMPANY                                          §                HARRIS COUNTY, TEXAS

                                                              DEFENDANT ACCEPTANCE INDEMNITY INSURANCE COMPANY’S
                                                                               DEMAND FOR JURY

                                                           COMES NOW, ACCEPTANCE INDEMNITY INSURANCE COMPANY, Defendant in the

                                                    above-referenced cause, and demands a trial by jury. The jury fee was previously paid by Plaintiff.



                                                                                                          Respectfully submitted,

                                                                                                          Gault, Nye & Quintana, L.L.P.
                                                                                                          P.O. Box 6666
                                                                                                          Corpus Christi, Texas 78466
                                                                                                          (361) 654-7008
                                                                                                          (361) 654-7001 Telecopier
                                                                                                          mwest@gnqlawyers.com

                                                                                                          By: /s/ Mikell A. West         .
                                                                                                                  Mikell A. West
                                                                                                                  State Bar No. 24070832

                                                                                                          ATTORNEY FOR DEFENDANT ACCEPTANCE
                                                                                                          INDEMNITY INSURANCE COMPANY
Certified Document Number: 87025458 - Page 1 of 2
                                                         Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 41 of 42



                                                                                      CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 9th day of September, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiff
                                                    Chad T. Wilson
                                                    Patrick C. McGinnis
                                                    Chad T. Wilson Law Firm, PLLC
                                                    Email: eservice@cwilsonlaw.com

                                                    VIA E-FILING

                                                                                                       /s/ Mikell A. West         .
                                                                                                       Mikell A. West
Certified Document Number: 87025458 - Page 2 of 2




                                                    MIDTOWN/AIIC – JD - PAGE 2 OF 2
              Case 4:19-cv-03521 Document 1-2 Filed on 09/18/19 in TXSD Page 42 of 42




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this September 13, 2019


     Certified Document Number:        87025458 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
